Title: To Benjamin Franklin from John Jay, 26 January 1780
From: Jay, John
To: Franklin, Benjamin


Dear Sir
Cadis 26 Jany 1780
You have doubtless been amused this month or two past with various Conjectures about the Fate of the Confederacy. She left Chester (on the Delaware) the 18 Octr. bound for France, was dismasted and split her Rudder the 7 Novr off the Banks of Newfoundland. On the 23d following, the officers of the Ship being all of Opinion that the Condition of her Rudder forbid our proceeding to Europe, we steered for Martinico & arrived there the 18 Decr. We sailed from thence the 28th following in the Aurora and I expected to have proceeded with her to toulon but on arriving here the 22 Inst we heard of the Success of the Enemy in the mediterranean, and of several Cruzers near this Coast whom we had fortunately escaped. The further Prosecution of my voyage havg thus become improper I gave notice of my appointmt & arrival to Don Joseph De Galvez the Secy of State for the Dept of the Indies in a Letter of which the enclosed no. 1 is a Copy, and also to Count D Vergennes in a Letter of which the enclosed No. 2 is a Copy. Mr. Carmichael is the Bearer of the former and Mr. Gerard will be so obliging as to take Charge of the latter.
While at Martinico I drew a Bill upon you for   in Favor of Mr Bingham of which I gave you advice by Letter from thence and enclosed a Copy of the Resolution of Congress which authorized that Measure.
Altho’ I had Letters with me to Gentlemen in other Ports of Spain yet it unluckily happened that I had none for any Person here. You may imagine therefore that I was at first a little embarrassed on the article of money but it gives me Pleasure to inform you that the polite and unsollicited offers of Chevalier Roche and Mr. Penet have made me easy on that head for the present— By these means I obtained 3912— Livres Tournois from Messrs. Quentin freres and Compy for a Bill on you for four thousand & seventy nine Livres Tournois, that being it seems the Difference of Exchange. The Bill is dated the 25. Inst and is made payable at the Expiration of sixty Days from the Date, which they tell me is the Manner of drawing Bills here.
American Credit suffers exceedingly in this Place from Reports that our Loan Office Bills payable in france have not been duely honored but have been delayed paymt under various Pretexts; one of which is that it was necessary for a whole set of Bills to arrive before the money could be paid.
How far you may be in Capacity to answer the Demands made upon you, I cannot determine, but many Considerations induce me to entreat you by all means punctually to pay the Bill in Question— private Honor forbids that these Gentlemen shd by an Act of Kindness to me expose Friends to Inconveniences and public Credit demands that the Reputation of Congress be not distroyed by the Protest of Bills drawn under their immediate Authority for the necessary Subsistance of their Servants And I might also add that if this Bill shd fail there will be an End put to my Credit. On the Consequences of such an Event it is neither necessary or pleasant to dwell.
I have in my Possession several Letters or rather Packets directed to You and am much at a Loss what to do with them. Be pleased to direct me— There are many things I wish to say to you but you must my dear Sir excuse my postponing them to another Opportunity— I have been so confined since my Arrival by preparing Letters for Madrid France and America that I have not yet been two Hours out of my Chamber.
God bless you my Dear Sir and long continue to you the Blessing of Health & Chearfulness— Believe me to be with sincere Regard & Esteem Your most obt. Servt
P.S. Be pleased to present my Complimts. to Mr. Adams. I shall do myself the Pleasure of writing to him by the next opportunity— When we left Philadelphia Mr. & Mrs. Bache with their Children (which are really fine ones) were in perfect Health.
His Excy Benj Franklin Esqr.

 Notations in different hands: To Doctr. Franklin 26 Jan. 1780 By Mr Gerard— / Ent: P: 37